Citation Nr: 0635148	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  99-02 366	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas.


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from March 1974 to March 1994.  He 
died on September [redacted], 1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In May 2003 and July 2004, the 
Board remanded the case to the RO for additional development.  
Subsequently, pursuant to 38 C.F.R. § 20.901(a), the Board 
referred the case to the VA's Veterans Health Administration 
(VHA) for a medical opinion.  The specialist's opinion, dated 
May 11, 2006, has been associated with the claims folder and, 
as required by law and regulation, the Board provided the 
appellant and her representative copies of this opinion and 
afforded them time to respond with additional evidence or 
argument.  38 C.F.R. § 20.903(a) (2006).  The case is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1997.  The immediate 
cause of death was listed as coronary insufficiency due to 
advanced coronary arteriosclerosis.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for left knee chondromalacia, rated as 10 percent 
disabling, right inguinal hernia, rated as 10 percent 
disabling, and fractured right little finger, rated as 
noncompensable. 

4.  There is competent medical evidence that establishes a 
nexus between the veteran's arteriosclerotic cardiovascular 
disease and active military service.  Further, the veteran's 
arteriosclerotic cardiovascular disease is the underlying 
cause and is etiologically related to the veteran's death.


CONCLUSIONS OF LAW

1.  Arteriosclerotic cardiovascular disease was incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Arteriosclerotic cardiovascular disease is the principal 
cause to the veteran's death.  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.310, 3.312 (2006).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1), 3510 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.807, 21.3020 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date, if service connection was granted on appeal.  When 
implementing the award, the RO will address any notice defect 
with respect to the initial disability rating and effective 
date elements.  Significantly, the appellant retains the 
right to appeal any effective date or initial disability 
rating assigned by the RO. 

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issues of service connection for the cause of 
death and entitlement to DEA, the Board is taking action 
favorable to the appellant by granting service connection for 
the cause of death and entitlement to DEA, as such the Board 
finds that there has been no prejudice to the appellant that 
would warrant further notice or development and the Board 
will proceed with appellate review.  See, e.g., VAOPGCPREC 
16-92, 57 Fed. Reg. 49, 747 (1992); See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service Connection

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2006); Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal cause of 
death it must alone or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2006).  Where a veteran who served for ninety days or more 
during a period of war develops certain chronic diseases, 
such as a cardiovascular disease, to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2006).

The appellant claims that the veteran's arteriosclerotic 
cardiovascular disease was incurred during his military 
service and was the principal cause of his death.

At the time of his death, on September [redacted], 1997, the appellant 
was married to the veteran.  The veteran was service-
connected for left knee chondromalacia, rated as 10 percent 
disabling, right inguinal hernia, rated as 10 percent 
disabling, and fractured right little finger, rated as 
noncompensable.  The veteran's certificate of death lists the 
immediate cause of death as coronary insufficiency due to 
advanced coronary arteriosclerosis.  The veteran was not 
service-connected for the condition listed on the certificate 
of death.  

The veteran had approximately 20 years of active military 
service.  A review of the veteran's service medical records 
does not show complaints of chest pain or other symptoms of 
any cardiovascular disease while the veteran was in service.  
A Roentgenological Report, in February 1993, shows normal 
findings with regard to the veteran's cardiovascular health.  
His retirement examination report also showed clinically 
normal findings for his chest and heart.  However, in 
September 1997, approximately three years after his discharge 
from service, the veteran passed away due to an 
arteriosclerotic cardiovascular disease.  The appellant 
stated in a VA Form 9 that, prior to his death, the veteran 
suffered from shortness of breath and pains in his arms and 
legs.   

The veteran's autopsy report dated September [redacted], 1997 reflects 
that the veteran's coronary arteries showed moderately severe 
sclerosis of all three major vessels with the anterior 
descending vessel narrowed to about 35 to 40% of the original 
caliber and the posterior to at least 50% of the original 
caliber.  Further, cut surfaces of the myocardium showed a 
somewhat paler than expected reddish-tan-brown musculature 
with areas of congestion on the periphery and some mottling.  
Finally, the pathologist found that the aorta showed 
moderately severe atherosclerosis with some ulceration of the 
intima.  Accordingly, the pathologist listed the immediate 
cause of death as coronary insufficiency due to advanced 
coronary arteriosclerosis.

In May 2006, the Board obtained a medical opinion from the 
VHA.  After a review of the veteran's claims file, the VHA 
examiner found that none of the veteran's service-connected 
disorders, to include chondromalacia patellae, inguinal 
hernia, and residuals of a fractured little finger, were 
factors in the cause of his death.  However, based on the 
autopsy report, the examiner opined that it is "on a more 
likely than not basis that the veteran had coronary artery 
disease while still on active duty, even though he was 
physically active and totally asymptomatic."  

Given the above opinion and resolving all reasonable doubt in 
favor of the appellant, the Board finds that the veteran's 
arteriosclerotic cardiovascular disease either begun in 
service, or was, at least, manifested within one year of 
discharge.  Thus, his cardiovascular disorder may be presumed 
to have been incurred in service.

Resolving all reasonable doubt in favor of the appellant as 
to the onset of the veteran's cardiovascular disease, and as 
the evidence clearly shows that cardiovascular disease was 
the cause of death, service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006).  Thus, the appellant's claim 
for service connection for the cause of the veteran's death 
is granted.

Eligibility for DEA under 38 U.S.C. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C. chapter 35, the child, spouse, or surviving spouse 
of a veteran will have basic eligibility if certain 
conditions are met, including, that a permanent total 
service-connected disability have been in existence at the 
date of the veteran's death, or that the veteran died as a 
result of a service-connected disability.  38 C.F.R. 
§§ 3.807(a), 21.3020 (2006).  As discussed above, service 
connection for the cause of the 
veteran's death has been granted.  Accordingly, as a matter 
of law, entitlement to dependents' educational assistance 
under Chapter 35, Title 38, United States Code is 
established.




ORDER


Service connection for the cause of the veteran's death is 
granted.

DEA benefits under Chapter 35, Title 38, United States Code 
is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


